           Case 1:20-cv-04660-GHW Document 20 Filed 11/23/20 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------------------------
                                                          :
KENNETH LEAR,                                             :   Case No. 1:20-cv-04660-GHW
                                                          :
                                 Plaintiff,               :   Civil Action
                                                          :
v.                                                        :   DEFENDANTS’ RULE 12(b)(2) NOTICE
                                                          :   OF MOTION TO DISMISS THE
ROYAL CARIBBEAN CRUISES LTD.,                             :   AMENDED COMPLAINT OR, IN THE
d/b/a ROYAL CARIBBEAN                                     :   ALTERNATIVE, TRANSFER THE
INTERNATIONAL, GREGORY BROWN,                             :   ACTION
individually, ROBERT KING, individually,                  :
and GRISEL GARCIA RODRIGUEZ,                              :   Document Filed Electronically
individually                                              :
                                                          :
                              Defendants.                 :
                                                          :
-------------------------------------------------------

         PLEASE TAKE NOTICE that, upon the Declarations of Gregory Brown, Robert Kling,

Grisel Garcia Rodriguez and Yamilet Hurtado dated October 23, 2020, and the exhibits annexed

thereto, the accompanying Memorandum of Law, and all prior pleadings and proceedings in this

action, the undersigned will move this Court before the Honorable Gregory H. Woods, United

States District Judge, in the United States District Court for the Southern District of New York,

500 Pearl Street, Courtroom 12C, New York, New York 10007, on a date and time to be

determined by the Court, for an order pursuant to Rule 12(b)(2) of the Federal Rules of Civil

Procedure dismissing Plaintiff’s claims with prejudice or, in the alternative, transferring this

action to the U.S. District Court for the Southern District of Florida.

         PLEASE TAKE FURTHER NOTICE that Defendant requests oral argument.
        Case 1:20-cv-04660-GHW Document 20 Filed 11/23/20 Page 2 of 2




Dated: Morristown, New Jersey
       November 23, 2020

                                         Respectfully Submitted,

                                         OGLETREE, DEAKINS, NASH,
                                         SMOAK & STEWART, P.C.
                                         Attorneys for Defendants

                                         By: /s/ Steven J. Luckner
                                             Steven J. Luckner, Esq.
                                             10 Madison Avenue, Suite 400
                                             Morristown, New Jersey 07960
                                             Telephone: (973) 656-1600
                                             Facsimile: (973) 656-1611
                                             steven.luckner@ogletree.com




                                                                        45056862.1
